Miller, J.,
delivered the opinion of the Court.
The plaintiffs who are nurserymen in Milford, Delaware, sued Bramble and Fletcher as partners in the same business at Cambridge in this State, for fruit trees sold and delivered to them in the autumn of 1886. Bramble died before the trial, and Fletcher defended upon the ground that he was not a partner. The exceptions relate mainly to the admissibility of evidence upon the question, not whether Fletcher and Bramble were actually partners inter sese, hut whether Fletcher *213had held himself out, or had permitted himself to he held out, as a partner, so as to become responsible to third parties.
The law on this subject, well established by authority, may be stated thus: The ground of liability of a person as partner Avho is not so in fact, is that he has held himself out to the world as such, or has permitted others to do so, and by reason thereof is estopped from denying that he is one as against those who have, in good faith, dealt with the firm or with him as a member of it. But it must appear that the person dealing with the firm believed, and had a reasonable right to believe, that the party he seeks to hold as a partner was a member of the firm and that the credit was, to some extent, induced by this belief. It must also appear that the holding out was by the party, sought to be charged, or by his authority or with his knowledge or assent. 'This where it is not the direct act of the party may be inferred from circumstances, such as from advertisements, shop-bills, signs or cards, and from various other acts from which it is reasonable to infer that the holding out was with his authority, knowledge, or assent. And whether a defendant has so held himself out, or permitted it to be done, is in every case a question of fact, and not of law. Thomas vs. Green, 30 Md., 1; 1 Lindley on Part., 45; Thompson vs. First National Bank, 111 U. S., 536, 537; 5 Waite’s Actions & Defences, 113, 114. These general rules apply to the present case.
The evidence shows that there was, in or near Cambridge, a fruit farm and nursery on about fifteen acres of Fletcher’s land which Bramble had occupied and managed from the year 1881 to 1887. The plaintiffs then proved that in October and November, 1886, they received several letters, postal-cards, telegrams, and circulars from Cambridge, signed “Fletcher & Bramble,” representing them to be partners, and the en*214velopes in which the letters were enclosed were stamped with the same firm name. These letters contained orders for fruit trees, and the first of them gave a reference to a Mr. Van Horst, formerly of Milford, hut then residing in Cambridge. The plaintiffs not knowing the firm, nor by whom the letters were written, wrote to Van Horst and others inquiring as to its credit and standing, and in reply received information to the effect that Fletcher was entirely responsible, hut that Bramble was worth nothing. .Upon this information, and receiving no intimation that Fletcher was not a partner, they filled the orders and delivered the trees, relying npon his credit. Each item of this testimony was excepted to as it was offered, upon the ground that these letters, circulars, and envelopes were written and gotten up by Bramble without Fletcher’s knowledge or consent. We think, however, they were all admissible, not because the acts and declarations of Bramble would bind Fletcher, as of course they would not unless he was an actual partner, hut for the purpose of showing that the plaintiffs believed, and had good reason to believe that he was a partner, and that they trusted the supposed firm upon the faith of his'responsibility. To prove this was an important link in the plaintiffs’ case, and evidence tending to prove it was in our opinion admissible.
The plaintiffs then proved that an advertisement signed “Fletcher & Bramble,” calling attention to their nursery, offering their trees for sale, and soliciting from the public continuance of confidence and orders, was published in two weekly newspapers of Cambridge where Fletcher lived for three months during the year 1884. In one of these papers there was also a local notice of the advertisement. These were also prepared, inserted, and paid for by Bramble without Fletcher’s knowledge, hut it was proved that during the time of *215their publication he was a subscriber to both papers, and they‘were regularly sent to him. There is also clear proof that he actually knew of them while they were being published and never inserted in either of the papers any denial of the partnership. From all this it was competent for a jury to infer that he was held out to the public by Bramble as.a partner, with his knowledge and assent, and we are of opinion the plaintiffs were entitled to prove this though they never saw the advertisements and were not influenced by them in trusting the firm. They had already proved they had so trusted it in good faith, and upon good grounds, and we think they had the' right to resort to these antecedent advertisements and to this proof for the purpose of showing that Fletcher had been so held out to the public with his knowledge and assent. It was evidence to go to the jury upon that subject, and if uncontradicted would have made him a partner, at least, as to all third parties who had trusted the firm in good faith upon that supposition. Having knowledge of these advertisements it was-his duty to deny the partnership if he wished to escape liability. But what was he to do and how much ? We do not say he was under a legal obligation to publish a repudiation, of the partnership in the same newspapers or in any other, though this would seem to be a very obvious and the most efficient mode of proclaiming such denial, and the fact that he failed to do so was a circumstance to go to the jury. But we take it that the rule upon this subject stated by a very eminent jurist is reasonable and just: “ If one is held out as a partner and he knows it, he is chargeable as one unless he does all that a reasonable and honest man should do under similar circumstances, to assert and manifest his refusal, and thereby prevent innocent parties from being mislead." Parsons on Part., 134.
*216It follows that the Court below was right in admitting all the evidence offered by the plaintiffs, and in rejecting the defendant’s first prayer. In regard to his second, third, and fourth prayers all that need be said is, that thé propositions they contain are all embraced in his fifth prayer which the Court granted, with a single modification to which we see no valid objection.
We come now to the rulings excluding certain evidence offered by the defendant to show and sustain his denial and repudiation of the partnership. His own testimony was to the effect that Bramble was simply his tenant of the land for the term of six years from 1881; that Bramble had a fruit tree nursery on' the land, but he himself had nothing to do with it, and never entered into a contract of partnership with Bramble, either written or verbal, in the nursery business or any other; that he never held himself out as such partner, and never lent his name or authorized the use of it by Bramble with reference to this business or any other; that he never knew of the letters, circulars, and envelopes written and used by Bramble until they were produced in Court at the trial; that the advertisements and local notice were inserted without his knowledge or consent, and he never knew any thing about them until they appeared in the papers; that he never put himself to the trouble and expense of publishing in these papers or in any others a contradiction of the advertisements, but had on all occasions to town people and country people when the subject was mentioned to him, and often when it was not, denied the existence of any partnership, and repudiated the advertisements as unauthorized by him. All this was allowed to go in without objection, but it is to be observed that he admits he knew of the advertisements which clearly and publicly proclaimed the partnership, and never published in any newspaper-*217any denial of it. We have said he was under no legal obligation to make publication, hut that it was his duty to do all that a reasonable and honest man should do under similar circumstances to manifest his denial. This is the important question in the case and it was one solely for the jury to determine. On this issue of fact he was entitled to adduce all the evidence he could, leaving it for the jury to decide whether upon the whole of it, they thought he had done all that a reasonable and honest man ought to have done. Under this rule he was entitled to the benefit of any evidence in corroboration of his own testimony which tended to prove the publicity of his denial. Now in addition to his own general evidence on this subject he offered to prove:
1st. By the editor of one of the papers in which the advertisement and notice appeared, that when the witness called upon him to pay for the same, he refused to do.so, repudiated all partnership with Bramble, declared he had nothing to do with Bramble’s business, and would have nothing to do with his hills.
2nd. By the postmaster of Cambridge, that soon after the publication of the advertisements, witness delivered to Fletcher certain mail matter addressed to “Fletcher & Bramble,’’ but he returned it unopened, and refused to accept the same, telling witness he had nothing to do with Bramble’s business, and was no partner of his.
3rd. That in July, 1885, he and Bramble were sued as partners by the steamheat company before a magistrate in Cambridge on a hill for freight; that there was a prowd at the trial, and he resisted the suit and refused to pay the account, on the ground that he had nothing to do with Bramble’s business; that the magistrate gave judgment in his favor, and the case was much discussed in the community, especially by the *218steamboat agent-who made great complaint, because tbe magistrate had decided in his favor.
(Decided 8th February, 1889.)
In our opinion these items of evidence should have been admitted. It is not for this Court to pass upon their weight or effect^ no matter how slight or inadequate as a denial of the partnership publicly proclaimed in the newspapers, we may.deem them to be.- This is a matter solely for the jury. Our duty is simply to determine the question of their admissibility as evidence, and we think the Court erred in rejecting them.
We are also of opinion that the agreement, or lease as it is called, between Fletcher and Bramble, for the land upon which the nursery was carried on, should have been admitted. It was part of the defendant’s case to prove that he was not an actual partner with Bramble. This agreement was admissible for that purpose, if he could show that by its true construction, it merely created the relation of landlord and tenant between them.
The errors in rejecting the items of evidence referred to, requires us to reverse the judgment and award a new trial. But in view of the fact that the Court below, acting as a jury, found for the plaintiffs notwithstanding they had granted the defendant’s fifth prayer, in which all his own testimony in denial of the partnership was expressly submitted to the consideration of the Judges, we'think each party should be required to pay his own costs, both in this Cofirt and in the Court below.

Judgment reversed, each party to pay his own costs in this Court and in the Court below, and new trial awarded.